El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
Los apelantes Márquez Hermanos fueron denunciados y condenados por infringir la sección 14 de la Ley de Pesas y Medidas porque ilegal, voluntaria y maliciosamente usaban para pesar cañas de azúcar de sus colonos una báscula que acusaba peso falso o incompleto.
Aparece de la prueba que dicha báscula daba peso in-completo y esto no se discute por los apelantes quienes ale-gan como único motivo de su recurso que la corte inferior cometió error al declarar culpable a la sociedad apelante porque la prueba presentada en el juicio no sostuvo la acu-sación formulada en la denuncia.
Resulta de la prueba que la sociedad apelante pesaba sus cañas y las que compraba a algunos colonos en la báscula de la “Central Coloso” que estaba al cuidado de un empleado de ésta y con dichos pesos las entregaba a la central para que las molieran por lo que el perjuicio que resultara por el defecto de la báscula redundaba en beneficio de la central. Por esto os que alega la apelante que no es responsable ella del defecto de dicha romana, pero la sección 14 de la ley *722por cuya infracción se les ha condenado dispone que ninguna persona usará, ordenará o permitirá que se use en ninguna transacción industrial o comercial ninguna báscula, balanza, romana u otro instrumento, aparato o utensilio para la com-putación de'pesas y medidas que registre, demuestre o indi-que un peso o medida falso; y el hecho es que Márquez Her-manos usaban esa báscula que daba peso falso para deter-minar la cantidad de cañas que le vendían sus colonos y que para éstos resultaba un perjuicio en cuanto al dinero que habían de recibir de Márquez Hermanos. Es cierto que los apelantes no tenían la vigilancia o control de la romana, como exponen en su alegato, pero la ley no exige este requi-sito sino solamente que se use dando un peso falso y puesto que la usaban en sus transacciones con sus colonos debieron cerciorarse, para que no sufrieran perjuicio, de que daba un peso exacto. No se ha demostrado que sabían que la báscula daba peso de menos, pero tampoco la ley exige prueba alguna de intención criminal para este delito según resolvi-mos en el caso de El Pueblo v. Escriba, 26 D. P. R. 236, donde esta cuestión fué ampliamente considerada.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.